Name: Council Decision 2013/320/CFSP of 24Ã June 2013 in support of physical security and stockpile management activities to reduce the risk of illicit trade in small arms and light weapons (SALW) and their ammunition in Libya and its region
 Type: Decision
 Subject Matter: defence;  international security;  Africa;  politics and public safety
 Date Published: 2013-06-26

 26.6.2013 EN Official Journal of the European Union L 173/54 COUNCIL DECISION 2013/320/CFSP of 24 June 2013 in support of physical security and stockpile management activities to reduce the risk of illicit trade in small arms and light weapons (SALW) and their ammunition in Libya and its region THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) After the popular uprising in Libya in February 2011 and the ensuing armed conflict, Libya is challenged by a massive volume of stockpiles of conventional weapons and ammunition, including large numbers of unserviceable and hazardous items. The uncontrolled spread of small arms and light weapons (SALW) and ammunition has fuelled insecurity in Libya, in neighbouring countries and in the broader region, exacerbating conflict and undermining post-conflict peace building and, thus, posing a serious threat to peace and security. (2) Following up on its support to the Libyan people during and after the conflict, the Union is committed to further cooperate with Libya on a wide range of issues, including security issues, and to support the transition process to democracy, sustainable peace and security. (3) On 15 and 16 December 2005, the European Council adopted the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition. That Strategy acknowledges that the abundance of stocks of SALW and ammunition makes such arms easily obtainable by civilians, criminals, terrorists and combatants alike and stresses the need to pursue preventive action to tackle the illegal supply of conventional weapons and their demand. It also singles out Africa as the continent most affected by the impact of internal conflicts aggravated by the destabilising influx of SALW. (4) On 23 May 2012, Libya, Sudan, the Central African Republic, Chad, and the Democratic Republic of Congo signed the Khartoum Declaration On the Control of Small Arms and Light Weapons across the Neighbouring Countries of Western Sudan. In that Declaration, Libya and the other signatories committed themselves, inter alia, to strengthening national capacities and institutions in order to develop and implement comprehensive SALW control strategies, National Action Plans and interventions, including physical security and stockpile management ("PSSM") of State-held SALW and ammunition, in accordance with international standards. (5) The Khartoum Declaration calls upon regional and international organisations to provide technical and financial support in coordination with the international community to implement the outcomes of the conference held in Khartoum on 22 and 23 May 2012 and all subsequent activities and initiatives to address the SALW issue in each country. (6) On 18 June 2004, Libya ratified the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime. (7) The German Agency for International Cooperation, Deutsche Gesellschaft fÃ ¼r internationale Zusammenarbeit (GIZ) GmbH ("GIZ"), is in the process of establishing a project on conventional arms control in Libya. On 2 May 2012, GIZ and the Libyan Mine Action Centre, as part of the Ministry of Defence, agreed on a programme outline on Mine Action and Conventional Arms Control. The overall Programme on Conventional Arms Control in Libya (the "Programme") consists of two specific modules and is co-financed by the Union and the German Federal Foreign Office. (8) It is necessary to ensure, to the greatest extent possible, Libyan ownership in implementing PSSM activities, in line with the core principles of national ownership and effective empowerment of local partners. Accordingly, the Programme seeks to involve relevant Libyan stakeholders, including, as appropriate, the Ministry of the Interior, the Ministry of Defence, the Armed Forces and other relevant actors, in PSSM activities. GIZ will provide operational support and technical advice to the key partners of the Programme. (9) The Programme acknowledges the current dynamics in Libya and the necessity to involve all stakeholders and potential national partners from the outset. It aims at forging partnerships with international non-governmental organisations specialised in mine action and PSSM issues that have already proven their operational capabilities in Libya. It also places emphasis on fostering regional cooperation with neighbouring countries. The Union considers that financial assistance to GIZ would contribute to reducing the risks related to the potential illicit spread of conventional weapons and ammunition in and from Libya and the broader region, HAS ADOPTED THIS DECISION: Article 1 1. The Union shall pursue the promotion of peace and security in Libya and the broader region by supporting measures aimed at ensuring sound physical security and stockpile management of the Libyan weapons arsenals by the Libyan state institutions in order to reduce the risks posed to peace and security by the illicit spread and excessive accumulation of SALW and their ammunition, including the fostering of effective multilateralism at the regional level in this context. 2. The activities to be supported by the Union shall have the following specific objectives:  to assist the Libyan state institutions in developing a national strategy and standard operating procedures for PSSM;  to support the Libyan state institutions in the establishment of a training framework on PSSM issues;  to support the rehabilitation and security management of ammunition storage areas according to national standards;  to provide temporary storage units for conventional weapons and ammunition stockpiles;  to support the relocation of ammunition storage areas that are based in populated areas;  to conduct a feasibility study on options for reducing the available stockpiles of ammunition through recycling;  to foster regional cooperation with neighbouring countries on PSSM issues;  to establish a resilient risk management system to ensure programme delivery in a rapidly changing implementation environment. 3. In order to achieve the objective referred to in paragraph 1, the Union shall aim to support the Libyan state institutions in rehabilitating unsecured ammunition storage facilities which were damaged during the conflict, and ensuring sound physical security and stockpile management of the arsenals. The project shall be implemented following the principle of national ownership with the goal of long-term sustainability. Accordingly, all activities shall be coordinated with the respective Libyan state institutions and other relevant stakeholders. Moreover, the project shall follow the "do no harm" approach in the context of conflict sensitivity. A detailed description of the project is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy ("HR") shall be responsible for implementing this Decision. 2. The technical implementation of the project referred to in Article 1(3) shall be carried out by the Deutsche Gesellschaft fÃ ¼r Internationale Zusammenarbeit (GIZ) GmbH ("GIZ"). 3. GIZ shall perform its tasks under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with GIZ. Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1 shall be EUR 5 000 000 The total estimated budget of the overall project shall be EUR 6 600 000, which shall be provided through co-financing with the German Federal Foreign Office. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude the necessary agreement with GIZ. The agreement shall stipulate that GIZ has to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports by the GIZ. These reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall report on the financial aspects of the project referred to in Article 1. Article 5 1. This Decision shall enter into force on the date of its adoption. It shall be reviewed and revised in the light of the political situation in Libya no later than 24 months after the date of conclusion of the agreement referred to in Article 3(3). 2. This Decision shall expire 60 months after the date of conclusion of the agreement referred to in Article 3(3) unless otherwise decided as a result of the review conducted pursuant to paragraph 2. Notwithstanding this, it shall expire six months after the date of its entry into force if no agreement has been concluded within that period. Done at Luxembourg, 24 June 2013. For the Council The President C. ASHTON ANNEX Programme on Conventional Arms Control in Libya 1. BACKGROUND AND RATIONALE 1.1 Background In the course of the Libyan revolution in 2011 the Gaddafi regime lost control over large parts of its conventional weapons arsenal. As a result, weapons storage sites were accessible to opposition fighters, civilians and soldiers alike. Since the end of the fighting, central control over the weapons arsenal has not been fully re-established and the spread and trafficking of arms is affecting conflicts in neighbouring regions. In addition, conventional weapons found their way into civilian homes, leading to widespread private possession of conventional weapons within Libyan society. Moreover, explosive remnants of war ("ERW") contaminate areas around weapons and ammunition storage areas, farmland and public spaces. According to Libyan government institutions, there is an urgent need for more enhanced and central control of conventional weapons and ammunition throughout Libya. In order to provide this control effectively, Libyan government institutions have identified a need for knowledge transfer, equipment and technical capacities. In addition, Libyan civil society organisations working in this area lack financial means and need to improve their technical capacities. In response to these challenges, Deutsche Gesellschaft fÃ ¼r internationale Zusammenarbeit (GIZ) GmbH ("GIZ") and the leadership of the Libyan Mine Action Centre ("LMAC"), under the auspices of the Libyan Ministry of Defense, reached an agreement over a support programme in the area of conventional arms control, including physical security and stockpile management ("PSSM"). On the basis of a project proposal submitted by GIZ, in October 2012 the German Federal Foreign Office (the "FFO") commissioned GIZ to implement the Programme on Conventional Arms Control in Libya (the "Programme"). The project duration is 5 years (60 months), divided into 4 phases. The total estimated budget of the project is EUR 6 600 000 provided through joint co-financing by two donors, the FFO and the Union. The contribution of the FFO is EUR 1 600 000 and the contribution of the Union is up to EUR 5 000 000. The responsibility for managing implementation will rest with GIZ. The implementation of activities started on 1 November 2012 and will end on 31 October 2017. The Federal Foreign Office will cover the costs of the capacity development module as well as any costs of the PSSM module deemed ineligible by the Union. The support to the Libyan partners will be delivered in the form of knowledge transfer by long-term and short-term experts organising and conducting specialized trainings, supply of material and equipment and some financial contributions for the implementation of measures through government institutions and specialized agencies, including grants. Cooperation arrangements between GIZ and the Federal Foreign Office are detailed in a framework agreement signed by GIZ and the Federal Foreign Office in 2005. Cooperation arrangements between GIZ and the Commission will be detailed in the agreement signed by GIZ and the Commission. 1.2 Rationale for CFSP support, visibility and sustainability The uncontrolled spread of conventional weapons and their ammunition in Libya in the wake of the events in February 2011 and thereafter has fuelled insecurity in Libya, its neighbouring countries and the broader region, exacerbating conflict and undermining post-conflict peace building, thus posing a serious threat to peace and security. Furthermore, the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition singles out Africa as the continent most affected by the impact of internal conflicts aggravated by the destabilizing influx of small arms and light weapons ("SALW"). The Union's support to the Programme seeks to respond to those threats. It also ensures that its security and its development policy are consistent. Following up on the Union's support to the Libyan people during and after the conflict, in particular the support by the Instrument for Stability's short-term component to the Danish Refugee Council, DanishChurchAid and the Mines Advisory Group for UXO clearance, and increased risk awareness of SALW and ERW among the civilian population, the Union is committed to further cooperate with Libya on a wide range of issues, including security issues. In order to fully exploit the means available to the Union, within the Union and in its bilateral relations, the Union will support the Programme through joint co-financing to deliver its support effectively by sharing technical and management capacity and systems, and to encourage the use of common monitoring, evaluation and accounting procedures. As one of the leading organisations in international cooperation services for sustainable development, GIZ has longstanding experience in ensuring its own visibility together with that of its partners. To that end, GIZ has its own corporate communications department with specialized external communications tools at its disposal. Thus, Union visibility will be ensured with appropriate branding and publicity, highlighting the role of the Union, ensuring the transparency of the its actions and raising the awareness of specific or general audiences of the reasons for the Programme as well as Union support for the Programme and the results of this support. Publicity may take the form of publications and reports, events, photographs, video documentation, etc. Material produced by the project will prominently display the Union flag in accordance with Union guidelines for the accurate use and reproduction of the flag. The project aims at achieving sustainability of the envisioned measures through its particular structure and multi-level approach. It is designed as a medium-term project of five years, thereby bridging the gap between short-term emergency operations and long-term projects for fostering sustainable development. From the start, the Libyan partners will be involved in the design of the project ensuring national ownership to the greatest possible extent and, through a six-month handover phase at the end, they will be prepared to take over full responsibility after five years. Moreover, GIZ will work at different levels, collaborating with state institutions, non-governmental organisations and civil society as well as international donors. In order to ensure the continuation of project activities in a volatile country like Libya the project is equipped with a risk management component. Sustainability of measures beyond the project duration is specifically fostered by integrating human capacity development, institutional development and regional networking elements into the project design. This means that capacities will be increased to ensure that the Libyan state institutions can undertake the necessary related initiatives as required in the future. 2. OBJECTIVES 2.1 Overall objective The Programme seeks to support Libyan state institutions to exercise effective national control over their conventional weapons and ammunition, to minimize the risk of the illicit spread of conventional weapons and their ammunition, and to manage the security related consequences of the Libyan armed conflict. In particular, the project seeks to strengthen Libyan state institutions and non-governmental organisations in the area of conventional arms and ammunition control. The project will also seek to foster regional cooperation. 2.2 Specific objectives (i) to support Libyan state institutions tasked with oversight and coordination in the area of conventional arms control and mine action (the LMAC) to fulfil their tasks; (ii) to strengthen Libyan non-governmental organisations, active in the area of conventional arms control and mine action, in their advocacy, awareness raising as well as technical tasks; (iii) to support Libyan state institutions tasked with coordination and oversight in the area of PSSM to develop, coordinate and implement PSSM measures; (iv) to directly support the implementation of stockpile management activities, including the relocation of storage sites away from populated areas, the rehabilitation of ammunition storage sites to national standards and the provision and installation of temporary ammunition storage units; (v) to foster regional cooperation, knowledge sharing, and peer-to-peer learning on PSSM and the spread and illicit accumulation of conventional weapons. 3. PROJECT MODULES AND EXPECTED RESULTS This project is composed of two specific modules: 3.1 Capacity development (financed by the FFO); and 3.2 PSSM (financed by the Union) 3.1 Capacity development (financed by the FFO) This module aims at strengthening the capacities of the Libyan state institutions tasked with oversight and coordination in the area of conventional arms control and mine action as well as Libyan non-governmental organisations involved in arms control and mine action. This includes promoting organisational development, improving financial management and quality management as well as development of technical skills. In line with the overall objectives of the programme, this module puts the principle of national ownership into action and aims to strengthen Libyan institutions and capabilities with the goal of long-term sustainability. The focus of capacity development will be twofold. The primary attention will be placed on the national authority for mine action in Libya, the LMAC as part of the Ministry of Defence. The second focus will be on Libyan civil society organisations engaged in clearance activities and awareness-raising. Result 1: The needs for training and equipment of the LMAC, the national Libyan institution appointed by the Libyan Ministry of Foreign Affairs to be in charge of oversight and coordination in the area of conventional arms control and mine action, will be identified and qualified. Strategies for strengthening institutional capacity in the area of organisational development and financial and quality management, amongst others, will be developed by the LMAC. Activity 1 : Drafting and analysing a needs assessment on institutional capacities; Activity 2 : Development of a business plan and quality management system; Activity 3 : Setting up of a framework programme for education and training for those staffing the weapons and ammunition storage facilities; Activity 4 : Supporting the installation of coordination offices of the partner institution, (LMAC). Outcome:  Conducting and documenting a needs assessment regarding institutional capacity development of the LMAC by the end of the eighteenth month of the project;  Development by the respective institution (LMAC) of a business plan and quality management process by the end of the thirtieth month of the project;  Adequately equipping the respective institution (LMAC) by the thirtieth month of the project;  Development of the training framework in collaboration with the partner institution (LMAC). Further outcome(s) of these activities will be specified by the end of the sixth month of the project in cooperation with the LMAC. Considering the recent appointment of the partner institution by the Libyan Ministry of Foreign Affairs, the relevant indicators will be specified as soon as possible. Result 2: The training and equipment needs of Libyan non-governmental organisations working in the area of conventional arms control and mine action will be identified and qualified. Capacities of these non-governmental organisations, in particular in management, financial management and technical skills, will be strengthened. Activity 1 : Training in management and financial management; Activity 2 : Technical training measures in the area of mine action. Outcome:  Implementation of three non-governmental organisations management trainings per year in 2013, 2014 and 2015. 3.2 PSSM (financed by the Union) Activity 1 : Development of a national strategy and standard operating procedures for PSSM; Activity 2 : Establishment of a training framework on PSSM issues; Activity 3 : Rehabilitation and security management of ammunition storage areas; Activity 4 : Provision of temporary storage units; Activity 5 : Relocation of ammunition storage areas; Activity 6 : Recycling options for ammunition stockpiles; Activity 7 : Regional cooperation on PSSM issues; Activity 8 : Establishment of a resilient risk management system. 3.2.1 Development of a national strategy and standard operating procedures for PSSM Objectives: This activity will enhance coordination among Libyan institutions involved in stockpile management and result in a higher quality of implementation of stockpile management procedures, thereby raising the security and safety of conventional weapons and ammunition stockpiles. Libyan state institutions tasked with coordination and oversight in the area of PSSM will be able to develop, coordinate and implement PSSM measures. Description:  Research and review of existing national strategies and standard operating procedures ("SOPs") in fields related to PSSM and generation of lessons learned for the development of a new national strategy and revised SOPs;  Dissemination and discussion of the lessons learned and the broad outlines of a national strategy in a participatory consultation process with all relevant stakeholders including, for instance, the Ministry of Internal Affairs, the Ministry of Defence, the Ministry of Foreign Affairs, the Libyan Armed Forces, the National Guard and national NGOs;  Provision of organisational support and technical expertise to the Libyan authority responsible for the drafting of the national strategy and the development of SOPs;  Support to a responsible national institution for the facilitation of a strategy review and consensus building process with relevant stakeholders for the finalisation of the national strategy and of SOPs on PSSM. Outcome:  Drafting of a national strategy covering PSSM;  Drafting of SOPs for PSSM. 3.2.2 Establishment of a training framework on PSSM issues Objectives: The activity will result in improved training for those staffing the weapons and ammunition storage facilities and, thereby, contribute to enhanced security at those sites. Description:  Review of existing training needs assessments in fields related to PSSM and generation of lessons learned for the development of a new training framework;  Conducting a survey of existing and planned partner entities and training institutions for PSSM training courses;  Facilitation of a stakeholder consultation process with the aim to generate a broad outline and key objectives for a future national training framework on PSSM;  Facilitation of the drafting process for a training framework by an expert team including Libyan and international experts. The training framework should include a definition of the target group, a strategy for reaching and selecting the target group, the drafting of a training curriculum, definition of training methods, a timeframe, a staffing concept, calculation of costs as well as the drafting of a documentation and evaluation system. Outcome:  Implementation of workshops for the stakeholder consultation process and of the drafting process;  Developmet of the training framework. 3.2.3 Rehabilitation and security management of ammunition storage areas Objectives: Significant reduction of the risk of theft, looting and of unauthorised access to conventional weapons and ammunition storage sites. Description:  Review of existing surveys of ammunition storage areas ("ASAs") as well as community reports on unsecured weapons and ammunition dumps in populated areas and drafting of a report detailing the results of the review;  Facilitation of the prioritisation process undertaken by relevant Libyan institutions for the selection of ASAs to be rehabilitated as a pilot project;  Commissioning of a technical feasibility study and construction survey teams for the generation of cost-efficient rehabilitation options;  Facilitation of consensus building on which ASAs to rehabilitate. The following selection criteria will be included into the decision-making process: national selection priorities, security threats to the local population, provision of access by the respective security actors (military councils, etc.), operational and financial constraints and community preferences;  Facilitation of the outsourcing of a technical survey and development of terms of reference (ToR) and facilitation of contracting procedure for respective rehabilitation projects;  Facilitation of joint monitoring and quality assessment;  Facilitation of development of a safety and security concept for pilot ASAs;  Provision of security equipment for pilot ASAs;  Provision of training to prospective staff of storage sites. Outcome:  Rehabilitation of a set number of ammunition storage facilities (number to be determined at the end of phase 1). 3.2.4 Provision of temporary storage units Objectives: This activity will result in better control of selected Libyan conventional weapons arsenals, decreasing the risk of theft and improving the protection of civilians from uncontrolled explosions. Description:  Commissioning a survey of potential sites for temporary storage units and a feasibility study on cost-efficient options for the implementation of temporary storage units. The results of the survey will be detailed in a report on where to place temporary storage units and their technical specifications;  Facilitation of consensus building on where to build temporary storage units. The following selection criteria will be included into the decision-making process: national priorities, security threats to the local population, provision of access by the respective security actors (military councils, etc.), operational and financial constraints and community preferences;  Facilitation of the outsourcing of a technical survey and development of ToR and facilitation of contracting procedure for respective construction projects;  Facilitation of joint monitoring and quality assessment;  Facilitation of the development of a safety and security concept for each temporary storage unit;  Provision of security equipment for selected temporary storage units;  Provision of training to prospective staff at storage units. Outcome:  Establishment of a set number of temporary ammunition storage facilities (number to be determined at the end of phase 1). 3.2.5. Relocation of ammunition storage areas Objectives: The implementation of this activity will result in improved security of the storage areas and in an improved security situation in populated neighbourhoods. Description:  Commissioning a survey of sites across Libya in need of relocation;  Commissioning a feasibility study and associated report on cost-efficient options for transport/relocation and on options for locations to relocate the ASAs to;  Facilitation of consensus building on selection of ASAs for relocation. The following selection criteria will be included into the decision-making process: national priorities, security threats to the local population, provision of access by the respective security actors (military councils, etc.), operational and financial constraints and community preferences;  Facilitation of the outsourcing of a technical survey and development of ToR and facilitation of contracting procedure for respective relocation/transport projects;  Facilitation of joint Monitoring and quality assessment. Outcome:  Relocation of a set number of ammunition storage facilities (number to be determined at the end of phase 1). 3.2.6 Recycling options for ammunition stockpiles Objective: Completion of a feasibility study on options for reducing available stockpiles of ammunition through recycling and the resulting creation of an incentive for conventional weapons destruction. Description:  Drafting of ToR together with the respective Libyan authorities;  Facilitation of international tender and selection process;  Commissioning of the feasibility study;  Facilitation of joint quality control of the feasibility study;  Dissemination of study results to respective Libyan stakeholders;  Facilitation of translation and printing of study. Outcome:  Report of the feasibility study on options for reducing available stockpiles of ammunition through recycling;  Workshop for dissemination. 3.2.7 Regional cooperation on PSSM issues Objective: The activity will enhance regional interaction and coordination, and thereby increase expertise and capacities of the relevant state institutions and non-governmental organisations involved in conventional arms control and stockpile management in the region. Description:  Support the organisation of up to two regional two-day conferences as fora for regional dialogue, information, knowledge sharing and peer-to-peer learning with a three-track approach: i) high profile participants from state institutions; ii) technical implementers in the area of stockpile management; and iii) non-governmental organisations in the organisation of a number of presentations and workshops;  Facilitate the decision-making process on topics of presentations and workshops;  Facilitate the identification of potential participants as well as speakers with assistance from the Union, Libyan partners and neighbouring countries;  Facilitation of the development of ToR and of the contracting procedure of a company for conference management, public communication and documentation. Outcome:  Up to two two-day conferences within a time frame of two and a half years with up to 45 participants. 3.2.8 Establishing a resilient risk management system Objective: To foster the successful and conflict-sensitive implementation of project activities in a challenging risk environment, including fragile public security, multiple armed groups and a volatile security threat situation. Description:  Development of project guidelines for conflict-sensitive programming in line with the "do no harm" approach which refers to the implementation of project activities in a way that minimizes unintended negative effects;  Conducting a risk and threat analysis and development of a security concept including standard operating procedures for the programme in order to maximise the security of staff and project assets;  Constant on-site risk and threat monitoring and on the ground risk advisory services to project staff and operations;  Security equipment to protect project staff and project assets;  Development of a flexible project management tool to ensure project implementation in case of a deteriorating security environment, specifically, remote management capabilities. Outcome:  Security concept for project in place;  Development of guidelines for conflict-sensitive programming;  Risk management advisor in place. 4. IMPLEMENTATION 4.1 General set-up On the basis of a project proposal submitted by GIZ to the FFO, GIZ was commissioned in October 2012 by the FFO to implement the module capacity development of the Programme on Conventional Arms Control in Libya. The implementation of activities started on 1 November 2012 and will end on 31October 2017. The Union's contribution will extend this project by supporting an additional module on PSSM. The PSSM module will be implemented alongside the capacity development module with activities starting in 2013 and running until October 2017. GIZ will implement the two modules relating to capacity development and PSSM through the provision of long-term and short-term experts as well as in cooperation with international and national partners, in part through subcontracting arrangements. GIZ's main partner for the module capacity development is the LMAC. In a note verbale to the German Embassy in Tripoli dated 17 December 2012, the Libyan Ministry of Foreign Affairs confirmed the LMAC as the Libyan national institution responsible for oversight and coordination in the field of conventional arms control and mine action and welcomed Programme to be implemented by GIZ. GIZ has been selected as the implementing agency for this project in view of its specific expertise and experience across the globe as well as its presentation to the CODUN Working Group on GIZ's appraisal mission to Libya and its recommendations and suggested strategy for action, in particular, ensuring the participation and ownership of all relevant stakeholders and its emphasis on sustainable impact. 4.2 Partners The Programme activities in Libya for both modules will be implemented in collaboration with international partners. There are several partners that GIZ will cooperate with and collaborates with already: the United Nations Mission in Libya (UNSMIL) supports Libyan agencies, inter alia, through provision of strategic and technical consultancy in the area of security and arms control. UNSMIL has been mandated under United Nations Security Council Resolution 2040 of 12 March 2012 in the areas of mine action, munitions management and weapons management. GIZ is cooperating with other donors in the field of arms control and mine action in Libya, in particular the United States and the United Kingdom. While the overall responsibility for the management of the programme will remain with GIZ, the programme will also forge partnerships with international NGOs specialized in PSSM and mine action to provide further specialized expertise in the two respective modules and implement clearance activities on the ground. Due to the modular approach of the programme, the Programme will engage with several NGOs, which will be chosen based on their regional presence, strengths and weaknesses and previous experience and operational capabilities in Libya. 4.3 Action Management Programme Design: A Modular Platform Approach The programme is set up so that specific modules can be added or taken out in the course of the programme in order to be able to adapt to changing environments in a conflict sensitive and flexible way. The structure allows for different donors to fund parts of the Programme and for each donor's contribution to be visible. Finally, the programme includes a setup that provides capacity for reliable risk management and sound project management. Accordingly, GIZ delivers a project platform that ensures the management of the programme and that implements both project modules. Programme Strategy: Four Phases in Five Years The programme is designed to bridge the gap between emergency operations that are coming to an end in Libya and national development strategies and programmes that are expected to be launched and implemented by the Libyan government in the coming years. It is therefore guided by a five-year medium-term strategy that exceeds the length of typical emergency planning cycles. The Capacity Development module, in particlular, will require time and a dependable partnership between the Programme and national partners to deliver tangible results and ensure that, by the end of Phase 4, national ownership is matched by national capacities. The four-phase approach ensures that Programme modules can be adapted during the course of the Programme, due to either different needs on the partner's side or changed funding realities. It would also allow for the Programme to include additional modules in Phase 3, if the conditions by that time are more favourable for these areas of engagement than they are now. Donors' arrangements: The Programme is a multi-donor project co-funded by the Union and the FFO. The FFO will regularly monitor the whole project implemented by GIZ, including both the capacity development component and the component on PSSM through the established FFO procedures. Programme duration and phases: